Citation Nr: 0526117	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  01-06 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to Department of Veterans Affairs (VA) 
compensation benefits under 38 U.S.C.A. § 1151 for right 
above the knee amputation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to 
September 1957, from March 1958 to March 1960, June 1963 to 
August 1963, from July 21, 1973 to July 22, 1973, from April 
1983 to September 1983, and from December 1990 to March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  There is no medical evidence of a diagnosis of PTSD.

2.  The veteran's right above the knee amputation at a 
private hospital is not the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA, or the 
result of an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2004).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 
are not met.  38 U.S.C.A. § 1151 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

To comply with the aforementioned VCAA requirements, VA has 
satisfied the following four requirements.  

First, VA must inform the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  

Second, VA must inform the appellant of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  

Third, VA must inform the appellant of the information and 
evidence the appellant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  

Finally, VA must request that the appellant provide any 
evidence in the appellant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the appellant with the aforementioned notices.  In 
this instance, even though the appellant was not provided the 
aforementioned notice prior to the rating decision in April 
2001 concerning his claims.  

In August 2004 the veteran was provided a notice concerning 
his claims.  In this letter, the appellant was notified of 
the information and evidence not of record that is needed, 
the information and evidence that the VA will seek to 
provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claims.  The appellant was told of 
what information/evidence that had already been received.  He 
was informed if there were more records to complete the 
enclosed VA Form 21-4142s, and VA would assist in obtaining 
the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

After the letter was sent, a supplemental statement of the 
case was issued in December 2004.  

There are no outstanding records to obtain.  The appellant 
was not prejudiced by the timing of the notice contained in 
the above-cited VCAA letter.  As a result, the appellant was 
provided the required notice and he was afforded an 
opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claim.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.

II.  PTSD

Service medical records from the U.S. Air Force dated in 
August 1957 show that the veteran was referred for a 
psychiatric evaluation.  It was noted that the veteran was 
apparently given an S-3 profile on the basis of an AFQT 3-34 
tests on coming into the Air Force and as a result had been 
unable to go to technical school or get On the Job training.  
The veteran reported that in the previous month he wrote some 
bad checks because he was paid in bad checks for an off-duty 
job that he had.  He further stated that he wrote home for 
money to take care of it and felt it would be corrected.  It 
was noted that approximately 4 months ago, prior to coming 
into the Air Force; he was working for a farmer, got 
disgusted, took off and missed some payments on a car he was 
buying.  He indicated that he was in jail for a week because 
of this and got a waiver for this prior to joining the Air 
Force.  

The examiner noted that the veteran appeared somewhat 
withdrawn and his intelligence appeared to be in the dull 
normal range with no evidence of mental deficiency.  He 
stated that he tended to be a "lone wolf" type and spent a 
good deal of time by himself.  It was noted that the 
veteran's capacity for adjusting and interacting in a group 
appeared to be limited.  The impression was schizoid 
personality, chronic, severe; manifested by inability to 
interact in a group, withdrawal from social contacts and 
eccentricity.  The examiner indicated that there was no 
mental disease or defect present requiring further 
consideration under AFM 35-4.  However, it was noted that 
this individual's ability for emotional adjustment to the 
military was so poor that continuation in the service was 
inadvisable.  Because of his inability to react adequately 
with people, an administrative discharge rather than a 
dishonorable discharge was recommended.  

The veteran's DD 214s show that he was a supply specialist 
and personnel sergeant.  The veteran did not serve in the 
Republic of Vietnam.  

On his PTSD questionnaire, the veteran indicated that he was 
assigned to Operation Airlift in Vietnam during 1967 or 1968 
and he was the operation NCO for this mission.  He indicated 
they were infiltrating Hill 358 during this mission and at 
that time he indicated he was assigned to the US Army Special 
Forces.  The veteran indicated that during Operation Desert 
Storm Shield I was assigned to MOB Station in Fort Bragg 
officially but he stated he was in Saudi with the 18th 
Airborne.

In a statement received in September 2000, the veteran 
reported that he received the Vietnam Service Vietnam 
Campaign, Combat Infantry Badge for his service in Vietnam.

VA records indicate that the veteran did not present for a 
scheduled assessment on February 24, 2000 with a PTSD social 
worker and failed to notify the clinic and no further contact 
had been received.  It was noted that further consult would 
be terminated unless further interest was expressed by the 
veteran.

The RO requested information from the service department 
concerning the veteran's service in Vietnam.  A response 
indicated that the veteran's DD 214s did not indicate U.S. 
Army active duty prior to April 4, 1983.

At his September 2000 VA examination, the veteran reported 
that a grenade exploded in both of his hands resulting in 
ulnar nerve neuropathy and damage.  The examiner noted that 
the veteran was oriented to date, time, and place.  He was 
hyperverbal, irritable, and demanding answers to numerous 
health questions related to his diagnoses.  He had to be re-
directed several times and was very hard to interview.  The 
examiner indicated that the veteran was irritable and angry.  
He believed that misdiagnoses on the part of a provider might 
have contributed to his loss of a limb.  It was noted that 
the veteran had a psychiatric history and was diagnosed with 
schizoid personality.  The diagnosis was history of schizoid 
personality.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For PTSD claims, service connection requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat, or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

In this case, the service records do not show the veteran 
engaged in combat.  Thus, his assertions of service stressors 
are not sufficient to establish that they occurred; rather, 
his stressors must be established by official service records 
or other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen, 10 Vet. App. at 
128.; Doran v. Brown, 6 Vet. App. 283 (1994).

Analysis

Service medical records are negative for any treatment or 
diagnosis of PTSD.  In August 1957 while serving in the Air 
Force, the veteran was seen for a psychiatric evaluation and 
diagnosed with schizoid personality, chronic, severe; 
manifested by inability to interact in a group, withdrawal 
from social contacts and eccentricity.  An administrative 
discharge from service was recommended.  

There are no post-service medical records showing that the 
veteran has ever been diagnosed with PTSD.  In fact, the 
veteran has not specifically given a stressor other than 
reporting that during 1967 or 1968 he was on a mission in 
Vietnam in order to infiltrate Hill 358 and that he 
participated in Operation Desert Storm.  Personnel records do 
not show that the veteran ever served in the Republic of 
Vietnam or that he served overseas during Operation Desert 
Storm.  

The only evidence that the veteran currently suffers from 
PTSD is the theory presented by the veteran himself.  
However, it is the province of trained health care 
professionals to enter conclusions which require medical 
opinions, such as the diagnosis of a disability, and an 
opinion as to the relationship between that disability and 
service.  Thus, as the veteran is a lay person without 
medical training or expertise, his contentions in this regard 
is not competent evidence of a diagnosis of PTSD.  Likewise, 
the lay statements submitted on the veteran's behalf do not 
provide the necessary competent evidence of a current 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In the absence of competent evidence of a diagnosis 
of PTSD, service connection for PTSD is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection for claimed PTSD must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Compensation under 38 U.S.C. 1151

In his April 2000 claim, the veteran reported that he was 
seen by a VA physician at the VAMC in St. Louis on February 
24, 2000.  He indicated that he complained of pain in his 
right foot, at which point the physician checked his back and 
squeezed his foot.  The veteran indicated that the physician 
told him that he had inflamed nerves in his back, prescribed 
Tylenol Extra Strength and told him to see a physician's 
assistant at the John Cochran division at his convenience.  
The veteran stated that the physician did not perform any 
blood testing or any type of tests to determine if there were 
any circulation problems in his foot.  The veteran reported 
that he was subsequently admitted to Christian Northeast 
Hospital in February 26, 2000 and underwent an above the knee 
amputation.  

VA treatment records show that the veteran was seen for an 
unscheduled appointment on February 24, 2000.  The record 
noted complaints in the lumbar area and a lumbar sprain was 
assessed.  There was no mention of a foot or leg problem on 
the report.  VA pharmacy records show that the examiner 
prescribed 500 mg. of Acetaminophen tablets.

An admission note dated February 26, 2000 from T.B.C., M.D., 
of Christian Hospital indicated that the veteran had been 
having right foot pain for 3-4 days and was initially seen at 
the VA hospital and was now at Christian Hospital for his 
foot pain.  The veteran complained of difficulty walking and 
also some numbness in his foot.  An angiogram showed thrombus 
in the superficial femoral artery.  It was noted that the 
veteran had lytic therapy attempted, but began to complain of 
acute onset of severe right foot pain and leg pain at 
approximately 9:00 pm at which point and he was prepared for 
surgery.  The plan was emergent embolectomy and possible 
bypass.

A March 2000 report from S.S., M.D., from Christian Hospital 
indicated that the veteran was initially admitted with 
numbness, tingling pain in the right leg.  The veteran 
reported that two days prior to the admission on February 26, 
2000, he was driving, noticed some numbness while he was 
going to Jefferson Barracks Hospital for some blood tests.  
The veteran indicated that he stayed home for a couple of 
days then started having discoloration, increased numbness, 
and then was brought to the emergency room.  It was noted 
that the veteran had arterial Doppler studies which showed 
arterial insufficiency.  The veteran was hospitalized and 
underwent a right femoral arterial embolectomy and right 
femoral popliteal bypass surgery.  Following a graft failure, 
he needed above the knee amputation.  

A consultation report from G.R.G., M.D., from Christian 
Hospital dated in March 2000 indicated that the veteran was 
admitted on February 26, 2000 with an ischemic right leg 
status post angiogram showing a pseudoaneurysm and a clot 
within the right superior femoral artery.  The veteran 
subsequently underwent a thrombectomy.  The veteran required 
postoperative mechanical ventilation and he was initially 
operated on February 26, 2000 and was extubated one day 
postoperatively.  The veteran subsequently had failure of the 
graft to survive and required an amputation.  

A statement from T.B.C. M.D., dated in April 2001 indicated 
that the veteran presented to the VA hospital in February 
2000 with severe peripheral vascular disease.  Apparently at 
the time, he was complaining of ischemia in his right foot 
with pain but was sent out of the VA hospital.  The veteran 
subsequently came to him with severe thrombosis of a 
popliteal aneurysm and did end up losing the leg.  

A letter from the veteran's treating physician J.A., M.D., 
dated in August 2001 indicated that the doctor should have 
examined the veteran's foot if the veteran was complaining of 
foot pain.  This physician indicated that it was difficult to 
answer whether the physician would have found the problem few 
days earlier, would have been able to save the veteran's leg.  
This physician indicated that this question was difficult to 
answer because the veteran had what appeared to be chronic or 
longstanding hardening of the arteries and an attempt to 
repair the hardening of the arteries did not function well 
because of the severity of the hardening of the arteries that 
the veteran had.  The physician indicated that it was 
difficult to know if this could have been fixed a few days 
earlier if the veteran would have had better blood flow to 
this area.  The physician guessed no, that it probably would 
not have made a major improvement because he felt that the 
outcome of the surgery would have been the same whether the 
veteran was treated a few days earlier or not.  It was noted 
if the veteran would have had some improvement with the 
bypass and some of the foot wold have been able to heal, then 
the physician would say that yes, the veteran would have had 
a better chance if he did have low blood flow to his foot for 
a few days.  The physician indicated that the veteran was 
unable to realize himself, what was going on because he was 
not a medical specialist.  

At his November 2002 RO hearing, the veteran testified that 
on February 24, 2000 he had an appointment at the VA to give 
blood for his medical records.  He indicated that as he was 
getting out of the car at the Jefferson Barracks lab, his leg 
was hurting and he could hardly walk.  The veteran indicated 
that he took his sock and shoe off and his foot had already 
changed color.  One of the ladies he talked to told the 
veteran it looked like he had a circulation problem and 
called a doctor.  The veteran testified he was placed in a 
wheelchair.  

The veteran indicated that the doctor touched his foot or 
squeezed it slightly and then went back and sat down in his 
chair and started writing.  The veteran stated that the 
doctor reached over and touched his arm and said that the 
veteran had nothing but pinched nerves in the back and gave 
him some pain medication for the pinched nerve.  The veteran 
indicated he was told to see the physician's assistant the 
next week.  The veteran testified that he waited 3 hours in 
the hall for this doctor and then the doctor had a bad 
attitude.  The veteran indicated that he asked the doctor 
about the discoloration of his foot and the doctor did not 
respond.  

The veteran indicated that he later went to the doctor two 
days later.  The veteran indicated that when he was seen at 
Christian Hospital G.R.G., M.D., told the veteran that 
gangrene had set in and if the VA doctor would have either 
sent the veteran to the emergency room or had done a thorough 
examination and sent him for tests, the veteran may or may 
not have lost his leg.

Criteria

Entitlement to compensation or DIC is established under 38 
U.S.C.A § 1151 when it is determined that there is additional 
disability or death resulting from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination. Compensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  See 38 CFR § 3.358; Brown v. 
Gardner, 115 S. Ct. 552 (1993); 130 L. Ed.2d 462 (1993).

Title 38 U.S.C.A. § 1151 was amended by Section 422 of Public 
Law 104-204.  In Jones v. West, 12 Vet. App. 460, 463-464 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) noted that amendments to 38 U.S.C.A. § 1151 
which were promulgated in 1996 were expressly made applicable 
by Congress only to claims filed on or after October 1, 1997.  
The new version of the law is less favorable to claimants and 
is effective with respect to claims filed on or after October 
1, 1997.

Initially, it is noted that 38 U.S.C.A. § 1151 was amended by 
Pub. L. No. 104-204, effective October 1, 1997.  The 
veteran's claim was filed after October 1, 1997. Therefore, 
the amended law is applicable to his claim.  See VAOPGCPREC 
40-97, published at 63 Fed. Reg. 31,263 (1998).

Under the VA laws and regulations, when a veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death was service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.358.  A disability or death is a qualifying disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the VA and the proximate cause of the 
disability or death was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination, or was an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151(a).

On September 2, 2004, amended regulations went into effect 
with regard to the Department of Veterans Affairs 
adjudication regulations concerning awards of compensation or 
dependency and indemnity compensation for additional 
disability or death caused by VA hospital care, medical or 
surgical treatment, examination, training and rehabilitation 
services, or compensated work therapy (CWT) program. Under 
this amendment, benefits are payable for additional 
disability or death caused by VA hospital care, medical or 
surgical treatment, or examination only if VA fault or "an 
event not reasonably foreseeable" proximately caused the 
disability or death. Benefits also are payable for additional 
disability or death proximately caused by VA's provision of 
training and rehabilitation services or CWT program.  This 
amendment reflects amendments to 38 U.S.C. 1151, the 
statutory authority for such benefits.



Analysis

The veteran contends that if the VA doctor who he saw on 
February 24, 2000 had actually examined his right leg based 
on his complaints of pain, that he would have had a chance at 
earlier treatment and avoided the loss of his leg.  

It is found that there is no need for the claim to be 
remanded due to the enactment of the amended regulations in 
September 2004 and the veteran is not prejudiced by the 
Board's consideration of this claim since there is no medical 
evidence of an additional disability as a result of the 
February 24, 2000 VA treatment.

Although the veteran contends that the VA doctor ignored his 
complaints of foot pain, the treatment records do not show 
that the veteran complained of right leg or foot pain.  It 
was noted that the veteran had complaints in the lumbar area 
and lumbar sprain was assessed.  At his November 2002 RO 
hearing, the veteran testified that G.R.G., M.D., told him 
that if the VA doctor would have either sent the veteran to 
the emergency room or had done a thorough examination and 
sent him for tests, the veteran may or may not have lost his 
leg.  However, in the March 2000 consultation report from 
G.R.G., M.D., he made no mention of any lack of care given at 
the VA, nor did the report from S.S., M.D. dated in March 
2000.

A statement from T.B.C., M.D., dated in April 2001 indicated 
that the veteran presented to the VA hospital in February 
2000 with severe peripheral vascular disease and that the 
veteran was sent out of the VA hospital; however, this 
physician did not indicate as to what medical records, if 
any, he relied on to base his statement, other than that 
reported to him by the veteran.

The medical opinion from the veteran's treating physician 
J.A., M.D., dated in August 2001 indicated that even if the 
veteran had been treated 2 days prior, the outcome of the 
surgery would have been the same as there was a longstanding 
hardening of the arteries.

The veteran's own allegations that VA treatment caused the 
veteran's subsequent right above the knee amputation lacks 
probative value, since he is a layman and thus lacks 
competence to offer a medical opinion on medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The weight of the credible evidence indicates that the 
veteran's right above the knee amputation was not caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing medical treatment, or by an event not 
reasonably foreseeable during such medical treatment. Thus 
the criteria for compensation under 38 U.S.C.A. § 1151 are 
not met.

As the preponderance of the evidence is against the claim for 
compensation under 38 U.S.C.A. § 1151, the benefit of the 
doubt rule is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 is 
denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


